As filed with the Securities and Exchange Commission on August 17, 2017 Registration No. 333-215110 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 6) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUE SPHERE CORPORATION (Exact name of registrant as specified in its charter) Nevada 7370 98-0550257 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 301 McCullough Drive 4th Floor, Charlotte, North Carolina 28262 (704) 909-2806 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. Shlomi Palas 301 McCullough Drive 4th Floor, Charlotte, North Carolina 28262 (704) 909-2806 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Peter J. Gennuso, Esq. Rob D. Powell, Esq. Thompson Hine LLP 335 Madison Avenue, 12th Floor New York, NY 10017 (212) 908-3958 James M. Jenkins, Esq. Alexander R. McClean, Esq. Harter Secrest & Emery LLP 1600 Bausch & Lomb Place Rochester, NY 14604 (585) 232-6500 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock, par value $0.001 per share (3)(4) $ 10,000,000 $ 1,159.00 Over-allotment of Common Stock, par value $0.001 per share, granted to the underwriter (3)(5) 750,000 86.93 Pre-Funded Warrants to Purchase Common Stock and Common Stock issuable upon exercise thereof (6) 10,000,000 — Warrants to Purchase Common Stock (3)(7) — — Common Stock Issuable upon Exercise of Warrants (3)(8) 11,000,000 $ 1,274.90 Common Stock Issuable upon Exercise of Over-allotment of Warrants, granted to the underwriter (3)(5)(8) 825,000 95.62 Representative’s Warrants to Purchase Common Stock (3)(7) — — Common Stock Issuable upon Exercise of Representative’s Warrants (3)(8) 470,313 $ 54.51 Total $ 23,045,313 $ 2,670.95 (9) (1) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (“Securities Act”). Amounts of securities calculated represent the aggregate of securities being sold in the two prospectuses contained in the registration statement. (2) Calculated pursuant to Rule 457(o) under the Securities Act based on an estimate of the proposed maximum aggregate offering price. (3) Pursuant to Rule 416 under the Securities Act, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions. (4) The proposed maximum offering price is based on the combined maximum total of two offerings included in this registration statement; the first offering relates to a firm underwritten offering of $5,000,000 of securities, and the second offering relates to a best efforts offering of up to $5,000,000 of securities. (5) We have granted the underwriter in the firm underwritten offering an option for up to 45 days from the closing date of the offering to purchase up to an additional number of shares of common stock equal to 15% of the total number of shares of common stock and pre-funded warrants and/or up to an additional number of warrants equal to 15% of the warrants to be offered in the firm underwritten offering. (6) The proposed maximum offering price of the common stock proposed to be sold in the offering will be reduced on a dollar-for-dollar basis based on the offering price of any pre-funded warrants offered and sold in the offering, and as such the proposed aggregate maximum offering price of the common stock and pre-funded warrants (including the common stock issuable upon exercise of the pre-funded warrants), if any, is $10,000,000. (7) No fee pursuant to Rule 457(g) under the Securities Act. (8) For the purpose of calculating the Proposed Maximum Aggregate Offering Price, an exercise price of 110% was assumed for the warrants to be offered hereunder and 125% for the Representative’s Warrants (as defined in the prospectus to which this registration statement forms a part). (9) $4,352.43 of which has been previously paid. The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the U.S. Securities and Exchange Commission acting pursuant to said Section 8(a) may determine. EXPLANATORY NOTE This registration statement contains two separate prospectuses for the following concurrent offerings, both of which entail the sale of Shares, Pre-Funded Warrants and Warrants (as such terms are defined in the registration statement): 1. The Underwritten Offering - The first offering prospectus relates to a firm underwritten offering by the Company of $5,000,000 of our securities, consisting of up to 1,600,000 Shares or Pre-Funded Warrants, and Warrants to purchase up to 1,600,000 Warrant Shares. 2. The Best Efforts Offering - The second offering prospectus relates to a best efforts offering being conducted by the Company of no less than $500,000 and up to $5,000,000 of our securities, consisting of no less than 160,000 Shares or Pre-Funded Warrants and up to 1,600,000 Shares or Pre-Funded Warrants, and Warrants to purchase no less than 160,000 Warrant Shares and up to 1,600,000 Warrant Shares. The Best Efforts Offering will end on or before November 11, 2017, and the Underwritten Offering has no fixed expiration date. All of the Shares or Pre-Funded Warrants and Warrants will be sold at the same price in both offerings. The Best Efforts Offering and Underwritten Offering are being conducted concurrently, and consummation of one is not a condition to a closing of the other. The closing of both Offerings are conditioned upon the listing of our Common Stock on The NASDAQ Capital Market. Investors in the Best Efforts Offering will purchase their Shares or Pre-Funded Warrants and Warrants by entering into a securities purchase agreement with the Company and by depositing their funds into escrow with U.S. Bank National Association; investors in the Underwritten Offering will purchase their Shares or Pre-Funded Warrants and Warrants directly from the underwriters. The complete prospectus relating to the combined offerings follows immediately after this Explanatory Note. The prospectus for each separate offering will be identical except (i) for the additional or alternate pages which appear in the registration statement immediately following the complete prospectus, titled “Additional/Alternate Page(s) for Underwritten Prospectus” and “Additional/Alternate Page(s) for Best Efforts Prospectus”; and (ii) to update, remove or insert references to the other offering and the number of securities being offered, to the extent the context clearly requires it. See the sections contained in the additional/alternate pages following the complete prospectus entitled “Underwriting” and “Plan of Distribution” for more information on the Underwritten Offering and Best Efforts Offering. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this preliminary prospectus is a part becomes effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, Dated August 17, 2017 BLUE SPHERE CORPORATION $10,000,000 Up to 3,200,000 Shares of Common Stock and/or Pre-funded Warrants to Purchase Shares of Common Stock and Warrants to Purchase up to 3,200,000 Shares of Common Stock This Company is offering up to $10,000,000 of its securities through two concurrent offerings, (1) a firm underwritten offering of $5,000,000 of its securities (the “Underwritten Offering”), and (2) a best efforts offering being conducted by the Company of no less than $500,000 and up to $5,000,000 of its securities (the “Best Efforts Offering”, and collectively with the Underwritten Offering, the “Offering” or the “Offerings”). The Best Efforts Offering will end on or before November 11, 2017, and the Underwritten Offering has no fixed expiration date. All of the Shares or Pre-Funded Warrants and Warrants will be sold at the same price in both Offerings. The Best Efforts Offering and Underwritten Offering are being conducted concurrently, and consummation of one is not a condition to a closing of the other. Investors in the Best Efforts Offering will purchase their Shares or Pre-Funded Warrants and Warrants by entering into a securities purchase agreement with the Company and by depositing their funds into escrow with U.S. Bank National Association; investors in the Underwritten Offering will purchase their Shares or Pre-Funded Warrants and Warrants directly from the Representative. The combined Offerings consist of up to 3,200,000 shares (the “Shares”) of our common stock, par value $0.001 per share (“Common Stock”), and warrants to purchase up to 3,200,000 shares of our Common Stock (each whole warrant, a “Warrant”). This prospectus also includes the shares of Common Stock that are issuable from time to time upon exercise of the Warrants (the “Warrant Shares”). This prospectus also includes an offering to each purchaser whose purchase of shares of Common Stock in this Offering would otherwise result in the purchaser, together with its affiliates and certain related parties, beneficially owning more than 9.99% of our outstanding Common Stock immediately following the consummation of this Offering, the opportunity to purchase, if the purchaser so chooses, pre-funded warrants (the “Pre-Funded Warrants”), in lieu of Shares that would otherwise result in the purchaser’s beneficial ownership exceeding 9.99% of our outstanding Common Stock. Each Pre-Funded Warrant will be immediately exercisable for one share of our Common Stock and may be exercised at any time until the Pre-Funded Warrants are exercised in full. The purchase price of each Pre-Funded Warrant will equal the price per share at which the shares of Common Stock are being sold to the public in this Offering, minus $0.01, and the exercise price of each Pre-Funded Warrant will be $0.01 per share. This Offering also relates to the shares of Common Stock issuable upon exercise of any Pre-Funded Warrants sold in this Offering (the “Pre-Funded Warrant Shares”, along with the Shares, the Warrants, the Warrant Shares, and the Pre-Funded Warrants, the “Securities”). For each Pre-Funded Warrant we sell, the number of Shares we are offering will be decreased on a one-for-one basis. Because we will issue one Warrant for each share of Common Stock or Pre-Funded Warrant sold in this Offering, the number of Warrants sold in this Offering will not change as a result of a change in the mix of the Shares and Pre-Funded Warrants sold. Each Share of Common Stock or Pre-Funded Warrant is being sold together in a fixed combination with a Warrant to purchase one share of Common Stock for a public offering price of $3.00 per share of Common Stock or Pre-Funded Warrant (minus $0.01 per Pre-Funded Warrant) and $0.125 per Warrant, or of $3.125 per combination of share of Common Stock (or Pre-Funded Warrant (minus $0.01 per Pre-Funded Warrant)) and warrant. Each Warrant is immediately exercisable for one share of our Common Stock at an exercise price of $3.30 per share, or 110% of the per share price of our Common Stock in the Offering. Each Warrant expires five years from the date of issuance. The shares of Common Stock and Warrants will be issued and will trade separately. Any reference in this prospectus to the shares of Common Stock sold in the Offering shall relate to all shares of our Common Stock sold in the Offering, regardless of whether sold in the form of Shares or Pre-Funded Warrants. The Underwritten Offering consists of up to 1,600,000 Shares or Pre-Funded Warrants, and Warrants to purchase up to 1,600,000 Warrant Shares. The Best Efforts Offering consists of no less than 160,000 Shares or Pre-Funded Warrants and up to 1,600,000 Shares or Pre-Funded Warrants, and Warrants to purchase no less than 160,000 Warrant Shares and up to 1,600,000 Warrant Shares. This registration statement contains two separate prospectuses, both of which entail the sale of Shares, Pre-Funded Warrants and Warrants. The prospectus for both Offerings will be identical except (i) for the additional or alternate pages which appear in the registration statement immediately following the complete prospectus, titled “Additional/Alternate Page(s) for Underwritten Prospectus” and “Additional/Alternate Page(s) for Best Efforts Prospectus”; and (ii) to update, remove or insert references to the other offering and the number of Securities being offered, to the extent the context clearly requires it. See the sections contained in the additional/alternate pages following the complete prospectus entitled “Underwriting” and “Plan of Distribution” for more information on the Underwritten Offering and Best Efforts Offering, respectively. Our Common Stock is quoted on the OTCQB® Venture Marketplace (the “OTCQB”) under the symbol “BLSP”. On August 16, 2017, the closing sale price of our Common Stock was $2.54 per share. Currently, there is no established public trading market in the United States for our Common Stock and quotes of our Common Stock on the OTCQB may not be indicative of the market price on a national securities exchange. On January 20, 2017, we filed an application to have our Common Stock and the Warrants listed on The NASDAQ Capital Market under the symbols “BLSP” and “BLSPW”, respectively. No assurance can be given that our application will be approved. Listing of our Common Stock on The NASDAQ Capital Market is a condition to consummation of the Offerings. The Pre-Funded Warrants are not and will not be listed for trading on any national securities exchange. On June 13, 2017, the Company filed a registration statement on Form S-1 (the “Self-Underwritten Registration Statement”) seeking to register up to 1,440,000 shares of Common Stock and warrants to purchase up to 1,440,000 shares of Common Stock pursuant to a self-underwritten offering conducted on a “best-efforts” basis, with no minimum number of shares is required to be sold (the “Self-Underwritten Offering”). On June 19, 2017, the Self-Underwritten Registration Statement went effective. On June 23, 2017, the Self-Underwritten Offering was fully subscribed; the Company received gross proceeds of $4,500,000 from investors, and the Company issued 1,440,000 shares of Common Stock and warrants to purchase up to 1,440,000 shares of Common Stock (the “June 2017 Warrants”). On August 15, 2016, the Company filed a registration statement on Form S-1 (the “Resale Registration Statement”) seeking to register 684,872 shares of Common Stock on behalf of certain selling security holders named therein (“Selling Security Holders”). On September 14, 2016, the Resale Registration Statement went effective. The Company has not and will not receive any proceeds from the sale of the Common Stock by the Selling Security Holders. Investing in our Securities involves a high degree of risk. For more information, see the section of this prospectus entitled “Risk Factors”. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. We qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”). For more information, see the subsection entitled “Emerging Growth Company” in the Prospectus Summary. The Company is currently in the development stage and has limited operations and revenues to date, and there can be no assurance that the Company will be successful in furthering its operations and/or revenues. Persons should not invest unless they can afford to lose their entire investment. See the section entitled “Risk Factors” in this prospectus. Per Share Per Pre-Funded Warrant Per Warrant Total Per Share or Pre- Funded Warrant and Warrant(3) Public offering price $ 3.00 $ 2.99 $ 0.125 $ 3.125 Underwriting discount and commissions(1) $ 0.24 $ 0.24 $ 0.01 $ 0.25 Proceeds, before expenses, to Blue Sphere Corporation(2) $ 2.76 $ 2.75 $ 0.115 $ 2.875 (1) We have agreed to issue warrants to Maxim Group LLC (“Maxim” or the “Representative”) (or its designated affiliates) and to reimburse the Representative for its out-of-pocket expenses in connection with the Offerings, subject to a cap of $180,000 in the aggregate, including but not limited to the fees (in the case of the Underwritten Offering, not to exceed $75,000) of its legal counsel. See the sections contained in the additional/alternate pages following the complete prospectus entitled “Underwriting” and “Plan of Distribution” for more information on the Representative’s compensation. (2) We estimate our total expenses for the Offering and the listing of the Company’s common stock on The NASDAQ Capital Market to be approximately $495,000, which excludes $176,891 in costs and expenses attributable to the Offerings but previously paid in connection with the Self-Underwritten Offering. (3) Assumes exercise of the Pre-Funded Warrants, if any, in full. The Representative expects to deliver the Shares, Pre-Funded Warrants and Warrants to purchasers against payment within three (3) business days following execution of the Underwriting Agreement. In connection with the Underwritten Offering, we have granted the Representative an option for a period of up to 45 days following the closing of the Offering to purchase up to an additional 15% of the total number of Shares and/or Warrants sold in the Underwritten Offering at the public offering price, less the underwriting discounts and commissions. Maxim Group LLC Sole Book-Running Manager (for the Underwritten Offering) and Placement Agent (for the Best Efforts Offering) Chardan Co-Manager (for the Underwritten Offering) The date of this prospectus is , 2017 TABLE OF CONTENTS PROSPECTUS SUMMARY 2 THE OFFERINGS 8 SUMMARY FINANCIAL DATA 10 RISK FACTORS 11 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 23 TAX CONSIDERATIONS 23 USE OF PROCEEDS 24 DETERMINATION OF THE PUBLIC OFFERING PRICE 25 MARKET FOR COMMON STOCK AND SHARES ELIGIBLE FOR FUTURE SALE 25 DILUTION 26 DIVIDEND POLICY 28 CAPITALIZATION 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 DESCRIPTION OF BUSINESS 38 PROPERTIES 53 LITIGATION 53 MANAGEMENT 55 CORPORATE GOVERNANCE 56 EXECUTIVE COMPENSATION 59 PRINCIPAL STOCKHOLDERS 65 RELATED PARTY TRANSACTIONS 66 DESCRIPTION OF SECURITIES 67 UNDERWRITING LEGAL MATTERS 75 EXPERTS 75 ADDITIONAL INFORMATION 75 FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus and any free writing prospectus prepared by us or on our behalf. We have not authorized anyone to provide you with different or additional information. If anyone provides you with different or additional information, you should not rely on it. The information in this prospectus is accurate only as of the date on the front of this prospectus. Our business, financial condition, results of operations and prospects may have changed since the date of this prospectus. This prospectus is not an offer or solicitation relating to the Securities in any jurisdiction in which such an offer or solicitation relating to the Securities is not authorized. You should not consider this prospectus to be an offer or solicitation relating to the Securities if the person making the offer or solicitation is not qualified to do so, or if it is unlawful for you to receive such an offer or solicitation. For investors outside the United States: neither we nor any of the underwriters have done anything that would permit this Offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of shares of the Securities and the distribution of this prospectus outside the United States. 1 PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus. This summary is not complete and does not contain all of the information you should consider prior to investing in the Securities offered hereby. After you read this summary, you should read and consider carefully the more detailed information and financial statements and related notes that we include in this prospectus, especially the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” If you invest in our Securities, you are assuming a high degree of risk. Unless we have indicated otherwise or the context otherwise requires, references in this prospectus to the “Company,” “we,” “us” and “our” or similar terms are to Blue Sphere Corporation and its subsidiaries. Our Company We are an international Independent Power Producer (“IPP”) that is active in the global clean energy production and waste-to-energy markets. We aspire to become a key player in these rapidly growing markets by developing or acquiring projects with clean energy technologies, including but not limited to waste-to-energy facilities that generate clean energy, such as electricity, natural gas, and heat, as well as soil amendment and other by-products. These markets provide tremendous opportunity, insofar as we believe there is a virtually endless supply of waste and organic material that can be used to generate power and valuable by-products. In particular, the disposal of organic material to landfills in most parts of the world is a costly problem with environmentally-damaging consequences. We seek to offer a cost-effective, environmentally-safe alternative. Our Projects We are currently constructing or operating, or in negotiations to develop, as applicable, nineteen (19) projects related to our strategy of acquisition, development or operations of waste-to-energy facilities, which includes developing projects for which we have entered into nonbinding letters of intent to acquire additional biogas facilities in Italy and to develop and construct waste-to-energy facilities in the United States, the Netherlands, the United Kingdom and Israel. We continue to evaluate a pipeline of similar projects in the pre-development phase in the above listed countries, and we are also evaluating projects in other countries such as the Czech Republic, Poland, Canada and Mexico. We are currently operating the following projects: United States (operating) ● Charlotte, NC Waste to Energy Anaerobic Digester 5.2 MW Plant ● Johnston, RI Waste to Energy Anaerobic Digester 3.2 MW Plant Italy (operating) ● Soc. agr. AGRICERERE srl – Tromello (Blue Sphere Pavia) lant ● Soc. agr. AGRIELEKTRA srl – Alagna (Blue Sphere Pavia) lant ● Soc. agr. AGRISORSE srl - Garlasco (Blue Sphere Pavia) lant ● Soc. agr. GEFA srl – Dorno (Blue Sphere Pavia) lant We currently have entered into definitive agreements to consummate the acquisition of the following projects: Italy (consummating acquisition) ● Cantu, Italy. Acquisition of fully operating .lean Energy Plant from Pronto-Verde, A.G. ● Udine, Italy. Acquisition of fully operating .990KW Clean Energy Plant from Pronto-Verde, A.G. We currently have nonbinding letters of intent to develop/acquire the following projects : United States (negotiating and/or conducting due diligence) ● Filer, Idaho. Acquisition of a 4MW Anaerobic Digester Plant ● Red Springs, NC. New Construction waste-to-energy Anaerobic Digester 3.0 MW Plant ● Wallace, NC. New Construction waste-to-energy Anaerobic Digester 3.0 MW Plant Italy (negotiating and/or conducting due diligence) ● Cortona, Italy. Acquisition of fully operating 1.25MW Clean Energy Plants from Pronto-Verde, A.G. ● Costa de Nobili, Italy. Acquisition of two fully operating 990 KW each from Rienergy S.r.l The Netherlands (developing and negotiating) ● Sterksel, NL. New Construction waste-to-energy Anaerobic Digester 10.0 MW Plant * ● Terramass, NL. New Construction waste-to-energy Anaerobic Digester 2.5 MW Plant * On December 8, 2016, Blue Sphere Brabant B.V., a wholly owned subsidiary of the Company in the Netherlands, won a grant to sell renewable gas on a per MWg basis to Rijksdienst voor Ondernemend Nederland (“RVO”) under the Renewable Energy Production Incentive Scheme. The grant provides for the sale of up to 234,466.589 MWh per year, for a maximum total value of the grant equal to €151,934,350.00 (approximately USD $161,642,955) paid over twelve (12) years, from the date the facility begins production. The grant is conditioned upon the following: (1) the construction must be assigned to a supplier (EPC) within one (1) year, with RVO receiving a copy of the assignment; (2) the facility must begin production within four (4) years; (3) notice of any material changes (i.e., in location, receiver, power, required dates, etc.) must be given to RVO; and (4) RVO is entitled to receive an annual progress report of the realization of the facility. 2 The United Kingdom (negotiating and/or conducting due diligence) ● Carlton Forest, GB. New Construction waste-to-energy Pyrolysis Plant 7.5MW (electricity) + 10MW (thermal) ● Hull, GB. New Construction waste-to-energy Pyrolysis Plant 15MW (electricity) + 15MW (thermal) ● Seal Sands, GB. New Construction waste-to-energy Pyrolysis Plant 16MW (electricity) + 23MW (thermal) We are currently negotiating nonbinding letters of intent to develop/acquire the following projects : Italy (negotiating and/or conducting due diligence) ● Ostellato, Italy. New Construction of two 1MW Anaerobic Digester Plants with Energy Lab, S.p.A Israel (negotiating and/or conducting due diligence) ● Rishon, IL. New Construction of a MRF (Materials Recycling Facility) + a 2.5MW Anaerobic Digester Plant Our strategy is to continue to expand in the future, including through acquisition of additional projects. From time to time, we negotiate, conduct due diligence and enter into nonbinding letters of intent for projects that we are evaluating. However, until due diligence is complete, further negotiations are finalized and the parties have executed a definitive agreement, there can be no assurance that we will be able to enter into any development or acquisition transaction, on the terms in the applicable letter of intent, if any, or at all, or any other similar arrangements. In the case of new construction projects for which we have not entered into definitive agreements, the power output identified herein reflects management’s position, determined based on a review of relevant factors including, but not limited to, pre-existing relationships with purchasers in the region, demand, land and facility space, environmental and engineering analysis, and the availability of feedstock and other sources of input. Furthermore, any such transactions that we do enter into would be subject to the uncertainties regarding our existing projects described in the “Risk Factors” section. Our Strategy Our main focus is providing tailored solutions internationally to produce clean energy primarily out of the treatment of waste. We are focused on waste-to-energy projects in the United States, Italy, the Netherlands, the United Kingdom and Israel and are in the process of developing a pipeline of similar projects. We believe there is a virtually endless supply of waste suitable for such projects and the demand for energy (particularly from such projects) is growing consistently. Our model is to acquire or build, own and operate waste-to-energy facilities. We select projects with signed, long-term agreements with waste producers or waste haulers for feedstock, with national governments or electricity corporations for energy output and with private entities for the sale of other project by-products (such as renewable energy credits, heat and soil amendment). We are currently focused on several types of projects: (i) anaerobic digestion to electricity, (ii) landfill gas to energy, (iii) anaerobic digestion to gas, (iv) gasification, (v) incineration and (vi) energy crop to electricity. Another component of the clean energy and waste-to-energy industry in the United States is renewable energy credits (“RECs”). A REC represents a MWh or KWh of clean energy. Many states, including North Carolina and Rhode Island, the sites of our two United States projects, require their utilities to prove that a portion of the energy they sell is produced from clean or renewable sources. A REC is used to demonstrate that the relevant unit of energy has a clean or renewable source. Consequently, utilities purchase RECs from producers of clean and renewable energy. Our agreements with Duke Energy Carolinas, LLC (“Duke Energy”) and The Narragansett Electric Company d/b/a National Grid (“National Grid”), for our North Carolina and Rhode Island projects, respectively, provide for “bundled” pricing for the sale of electricity and RECs. We expect our projects to generate revenue through sales of thermal and electrical energy, energy efficiency technologies and RECs, and by-products, project development services, and tipping fees from accepting waste, as applicable to a particular project. On or about November 18, 2016, the Waste to Energy Anaerobic Digester 5.2 MW Plant in Charlotte, NC, of which we are a 25% owner, commenced commercial operations and started to provide its output to Duke Energy pursuant to the power purchase agreement with Duke Energy. On or about June 23, 2017, the Waste to Energy Anaerobic Digester 3.2 MW Plant in Johnston, RI, of which we are a 22.75% owner, commenced commercial operations and started to provide its output to National Grid pursuant to the power purchase agreement with National Grid. The commencement of the commercial operations includes the gradual intake of waste from the facility’s feedstock suppliers, increasing the parasitic load to the digesters, completing the waste-water-treatment resources and completing all other mechanical features needed for the facility to operate at full capacity. Both the North Carolina Facility and the Rhode Island Facility are in the mechanical completion and ramp-up phase of the project. We estimate that the North Carolina Facility will achieve mechanical completion by September 30, 2017, and that the Rhode Island Facility will achieve mechanical completion by October 30, 2017. Our strategy is to integrate all activities and components that make up a waste-to-energy project and provide a turn-key, one-stop shop solution for waste-to-energy development. We are also actively seeking to acquire facilities that are in various stages of development. We work with and outsource key components of projects to engineering, procurement and construction (“EPC”) providers and other project participants that provide the most economically viable solution for each individual project. The EPC providers may also be the provider of the technology used for each project. We believe this provides us the flexibility and freedom to tailor the best solution for each project. We expect that we will remain involved in managing and financing all aspects of our projects throughout their lifetimes or until they are sold. We believe this assures all of the involved parties, including waste producers, financing stakeholders, EPC and technology providers, and customers, that there is long-term continuity and responsibility for each project. We aim to be distinctive and successful in the waste-to-energy market by: ● providing a one-stop, turn-key/build, own and operate/transfer solution; ● identifying and obtaining the rights to lucrative projects without incurring material expense; ● delivering seamless and professional project implementation through a combination of our own expertise and the use of third-party experts with a track-record of success; ● being technology agnostic and using mature and well-known technologies and when necessary to tailor-make cost-efficient and effective solutions for our projects; ● leveraging our management’s more than 30 years of experience in successful implementation of large and complex projects; ● building local and international teams to support each project; ● obtaining political, property, non-performance and insolvency insurance for our projects; and ● our projects receiving almost all of their revenue in United States dollars or Euros, whether operating in the United States, Europe or the developing world. 3 Change in Operator in Italy and Transfer of North Carolina and Rhode Island Project Agreements As fully described herein, the Company has terminated its four Plant EBITDA Agreements (as defined below) with Austep S.p.A., an Italian corporation (“Austep”), the Company’s former partner in Italy that operated, maintained, and supervised the Company’s four facilities in Italy. Notwithstanding, these facilities are currently operating and the Company is in the process of replacing Austep with a new operator, as more fully described below. The Company believes that the termination of the Plant EBITDA Agreements with Austep and the engagement of a new operator will result in the facilities being operated under terms that are more advantageous to the Company, which the Company believes will improve profitability. Therefore, the Company believes that there will ultimately be no material negative impact resulting from this change in operating partner. Also as fully described herein, we understand that the agreements relating to the development and operation of our facilities in North Carolina and Rhode Island will be transferred by Austep to its affiliated entity, Andion Italy S.r.l. (“Andion”). Presently, the agreements are validly in force and the parties continue to develop, operate, maintain, and supervise the facilities in North Carolina and Rhode Island, as more fully described below. We anticipate that, following the transfer, Andion will continue to operate, maintain, and supervise the facilities for the foreseeable future. Background - The Company’s Agreements with Austep S.p.A and its Affiliates As previously disclosed, the Company, through its indirect, wholly-owned subsidiary, Bluesphere Pavia S.r.l (“Blue Sphere Pavia”), owns Agricerere S.r.l., Agrielektra S.r.l., Agrisorse S.r.l. and Gefa S.r.l (each, an “SPV” and collectively, the “SPVs”), each of which is engaged in the operation of an anaerobic digestion biogas plant located in Italy for the production and sale of electricity to Gestore del Servizi Energetici GSE, S.p.A., a state-owned company, pursuant to a power purchase agreement (the “SPVs PPA”). The Company was a party to a Framework EBITDA Guarantee Agreement (the “Framework EBITDA Agreement”) with Austep, pursuant to which Austep had performed technical analyses of our operating anaerobic digestion plants in Italy that we identified as potential acquisition targets, and upon acquiring any such plants, set forth a framework to negotiate individual agreements pursuant to which Austep would operate, maintain and supervise each plant and guarantee agreed-upon levels of EBITDA to us for a specified period. In connection with the acquisition of the four SPVs, each SPV entered into a Plant EBITDA Guarantee Agreement with Austep (collectively, the “Plant EBITDA Agreements”), pursuant to which Austep operated, maintained and supervised each biogas plant owned by the SPVs (the “SPV Facilities”) and provided that we would receive specified levels of annual aggregate EBITDA. Our nonconsolidated affiliate, Orbit Energy Charlotte, LLC (“OEC”), owns and operates a waste-to-energy anaerobic digester plant located in Charlotte, North Carolina (the “North Carolina Facility”). The design, development and delivery of the North Carolina Facility was performed by Auspark LLC (“Auspark”), an affiliate of Austep, pursuant to an Amended and Restated Turnkey Agreement for the Design, Construction and Delivery of a Biogas Plant, dated June 5, 2014 and as amended or modified by letter agreement on January 22, 2015, February 3, 2015, March 31, 2016 and August 26, 2016 (the “NC Turnkey Agreement”). In addition, OEC, Austep and Austep’s operating entity, Austep USA Inc. (“Austep USA”), entered into a Service, Maintenance and Operation Agreement (the “NC O&M Agreement”), dated June 5, 2014, pursuant to which Austep USA will perform the day-to-day operation, management, service, and maintenance operations at the North Carolina Facility and, Austep guaranteed Austep USA’s performance thereunder. Our nonconsolidated affiliate, Orbit Energy Rhode Island, LLC (“OERI”), owns and operates a waste-to-energy anaerobic digester plant located in Johnston, Rhode Island (the “Rhode Island Facility”). The design, development and delivery of the Rhode Island Facility was performed by Auspark LLC pursuant to an Amended and Restated Turnkey Agreement for the Design, Construction and Delivery of a Biogas Plant, dated April 7, 2015 and as amended or modified by letter agreement on March 31, 2016 and August 26, 2016 (the “RI Turnkey Agreement”). OERI has been in negotiations with Austep and Austep Rhode Island LLC to enter into an agreement for the day-to-day operation, management, service, and maintenance of the Rhode Island Facility, but has not entered into such agreement. Austep’s Liquidation/Restructuring From the Official Records of the Companies’ Register (the “Official Records”), the Company learned that on June 20, 2017, Austep was put in voluntary liquidation by shareholders’ resolution pursuant to Article 2484 of the Italian Civil Code. Furthermore, the Official Records show that on June 30, 2017, Austep filed a petition in the Bankruptcy Court of Milan (the “Milan Court”) for a creditors’ settlement procedure (i.e., a “concordato preventivo”) pursuant to Article 161, paragraph 6 of the Italian Bankruptcy Law, seeking permission to submit a restructuring plan to the court contemplating a partial continuity of its operations, which will then need to be approved by a majority of Austep’s creditors and by the court. On July 17, 2017, the Company received a copy of the decree issued by the Milan Court dated July 6, 2017, whereby the Milan Court approved Austep’s petition for a creditors’ settlement procedure and declared that Austep shall, by November 3, 2017, submit (i) the final debt restructuring plan (i.e., a “proposta di concordato preventivo”) and (ii) a request for certification of the restructuring agreement’s debts (i.e., a “domanda di omologa di accordi di ristrutturazione dei debiti”). The Milan Court appointed a judicial commissioner to supervise Austep’s activities through November 3, 2017 and report to the Court every fact constituting a breach of Austep’s obligations under the relevant provisions of the Italian Bankruptcy Law. Austep must also provide an update to is financial status and expenses to the Milan Court on a monthly basis. In addition, the Milan Court declared that Austep shall not, without the Milan Court’s authorization, (i) perform any extraordinary operation, (ii) repay any receivable accrued before the opening of the judicial procedure, or (iii) suspend any pending agreement or enter into any new loan agreement. 4 Continuity of Performance of the SPV Facilities Upon initially learning of Austep’s liquidation/restructuring, the Company began planning and implementing a remedial action plan designed to insure minimal disruption to the SPV Facilities, provide for the short-term and long-term operation of the SPV Facilities on equal or better terms, and hold Austep accountable for any economic losses incurred as a result of the foregoing. Present Operation of the SPV Facilities On July 12, 2017, Austep personnel shut down the engines at all of the SPV Facilities, and exited all four sites. The Company immediately notified Banca IMI S.p.A. (“Banca IMI”), the SPVs’ lender, and began coordinating with Banca IMA on its remedial action plan. On July 14, 2017, the Company notified Austep’s liquidator, in accordance with the Plant EBITDA Agreements, that because (i) Austep had neglected specified contractual obligations concerning maintenance of the SPV Facilities, which each SPV had notified Austep of on June 21, 2017, and (ii) Austep, without notice, abandoned the SPV Facilities, the Company had taken over direct management and supervision of the SPV Facilities to ensure their proper operation, safety and security. The Company reserved all rights to claim any and all damages arising as a consequence of Austep’s conduct, including costs incurred by the Company in its intervention. Also on July 14, 2017, the Company entered into a Biogas Plants’ Ordinary Management Proposal with Società Agricola Burnigaia Società Semplice d/b/a La Fenice (“La Fenice”), an Italian company experienced in the operation of biogas plants, pursuant to which La Fenice will immediately operate and supervise the SPV Facilities (the “Interim Operation Agreement”). The Interim Operation Agreement provides that we will pay La Fenice €10,000 + VAT per facility per month. The Interim Operation Agreement renews automatically each month, unless terminated by either party. The Company and La Fenice are operating pursuant to the Interim Operation Agreement, and are presently negotiating a definitive agreement. Pursuant to the Interim Operation Agreement, La Fenice personnel were on-site at the SPV Facilities on July 14, 2017 and began start-up of the engines at each facility. The SPV Facilities are presently transmitting electricity to the grid, and we anticipate that during the third quarter of 2017, all SPV Facilities will be generating at full capacity. Termination of Plant EBITDA Agreements On July 18, 2017, the SPVs delivered to Austep a notice of termination of the Plant EBITDA Agreements due to several breaches of Austep’s obligations, representations and warranties thereunder including without limitation those outlined in the notice provided to Austep’s liquidator on July 14, 2017. The Company further notified Austep that, as a consequence of early termination, (i) it is obligated to pay to a penalty of €85,000 to each SPV, and (ii) that Austep will be deemed liable to hold the SPVs harmless and indemnified for any direct and indirect losses (including loss of business), damages, costs of engaging replacement contractors and suppliers, costs relating to the supply of feedstock for years 2017 through 2018, insurance premium costs, costs incurred in connection with the financing facility agreement with Banca IMI, and any other expenses or other liabilities incurred or to be incurred by the SPVs as a consequence of or in connection with Austep’s breaches, actions and/or omissions under the Plant EBITDA Agreements. As a result of the foregoing events, the SPV Facilities were not being operated or supervised for approximately three days. Presently, the SPV Facilities are now being operated and supervised by La Fenice and Company personnel pursuant to the Interim Operation Agreement, and Austep is no longer engaged in the operation of the SPV Facilities. The Company will withhold its costs and damages arising from the loss in generation at the SPV Facilities, and the costs or remediating and implementing this short-term operational solution, from any amounts payable to Austep under the terminated Plant EBITDA Agreements. Long-Term Plans for Operation of the SPV Facilities The Company intends for the Interim Operation Agreement to serve as a short-term solution to remediate any potential losses resulting from Austep’s breach of performance and its liquidation/restructuring. The Company is also currently negotiating with multiple prospective operators who can perform full-service operation, maintenance, and supervision of the SPV Facilities, and supply feedstock to the SPV Facilities, on equal or better terms than Austep under the now-terminated Plant EBITDA Agreements. The Company also asked the prospective operators to assess and report on the current situation at each of the SPV Facilities and address any measures, actions or improvements that it recommends. The Company has received two binding proposals for services from primary biogas plant operators pursuant to which the operator will perform operation, maintenance, and supervision of the SPV Facilities for the duration of the SPVs PPA. The Company is presently negotiating definitive terms with both operators.
